                Case 1:19-cv-08236-JGK Document 20 Filed 11/22/19 Page 1 of 3
.,,
                                                                                    USDC SONY
                                                                                    DOCUMENT
                                    UNITED STATES DISTRICT COURT                    ELECTRONICALLY FILED
                                   SOUTHERN DISTRICT OF NEW YORK                    DOC#
                                                                                    DA rEFf=illlLE=i-:o;::-:;.;~~;;.iD---·--

       THADDEUS WHITE, Individually and On
       Behalf of All Others Similarly Situated,            CASE No.: 1:19-cv-08236-JGK

                     Plaintiff,         [PR8f-0'S~f1j ORDER
                                        APPOINTING LEAD PLAINTIFF
                v.                      AND APPROVING LEAD
                                        PLAINTIFF'S SELECTION OF
      JUST ENERGY GROUP, INC., PA TRICK COUNSEL
      MCCULLOUGH, and JIM BROWN,

                     Defendants.                           CLASS ACTION


             WHEREAS, on September 4, 2019, the above-captioned securities class action was filed

      against defendants Just Energy Group Inc. ("Just Energy" or the "Company'') and certain of its

      officers and directors, alleging violations of the federal securities laws;

              WHEREAS, two related securities class actions, the first-filed Goitein v. Just Energy

      Group, Inc., et al., Case No. 1:19-cv-07181-JGK (the "Goitein Action") and Brodeur v. Just

      Energy Group, Inc., et al., Case No. 1: 19-cv-08286-JGK (the "Brodeur Action"), were filed in this

      Court on July 31, 2019 and September 5, 2019, respectfully.

              WHEREAS, on November 20, 2019, the Goitein Action was voluntarily dismissed and on

      November 21, 2019, the Brodeur Action was voluntarily dismissed.

             WHEREAS, pursuant to the Private Securities Litigation Reform Act of 1995

      ("PSLRA"), 15 U.S.C. § 78u-4(a)(3)(A)(i), on July 31, 2019, a notice was issued to potential

      class members of the action informing them of their right to move to serve as lead plaintiff

      within 60 days of the date of the issuance of said notice;

              WHEREAS, on September 30, 2019, Plaintiff Gregory Gutman ("Movant" or "Gutman")

      timely moved the Court in the since-dismissed action Goitein Action to consolidate the related
.
                Case 1:19-cv-08236-JGK Document 20 Filed 11/22/19 Page 2 of 3



    actions, to appoint Movant as Lead Plaintiff, and to approve Movant's selection of The Rosen

    Law Firm, P.A. as Lead Counsel;

           WHEREAS, Gutman was the only movant to file a motion on the September 30, 2019

    deadline;

           WHEREAS, after a conference before the Court on November 21, 2019, Movant was

    instructed to refile his motion in the above-captioned action;

           WHEREAS, on November 22, 2019, Movant filed his renewed motion for appointment

    as lead plaintiff and approval of counsel in the above-captioned action;

           WHEREAS, the PSLRA provides, inter alia, that the most-adequate plaintiff to serve as

    lead plaintiff is the person or group of persons that has either filed a complaint or has made a

    motion in response to a notice and has the largest financial interest in the relief sought by the

    Class and satisfies the requirements of Fed. R. Civ. P. 23; and

           WHEREAS, the Court finding that Movant has the largest financial interest in this action

    andprimafacie satisfies the typicality and adequacy requirements of Fed. R. Civ. P. 23. See 15

    U.S.C. § 78u-4(a)(3)(B)(iii)(I);

           IT IS HEREBY ORDERED THAT:

                  APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL

           1.      Pursuant to Section 21D(a)(3)(B) of the Exchange Act, 15 U.S.C. §78u-(a)(3)(B),

    Movant is appointed as Lead Plaintiff for the class as he has the largest financial interest in this

    litigation and otherwise satisfies the requirements of Fed. R. Civ. P. 23.

           2.      Movant's choice of counsel is approved and accordingly, The Rosen Law Firm,

    P.A. is appointed as Lead Counsel.




                                                     2
             Case 1:19-cv-08236-JGK Document 20 Filed 11/22/19 Page 3 of 3



        3.       Lead Counsel, after being appointed by the Court, shall manage the prosecution of

this litigation. Lead Counsel is to avoid duplicative or unproductive activities and is hereby vested

by the Court with the responsibilities that include, without limitation, the following: ()) to prepare

all pleadings; (2) to direct and coordinate the briefing and arguing of motions in accordance witli

the schedules set by the orders and rules of this Court; (3) to initiate and direct discovery; (4) to

prepare the case for trial; and (5) to engage in settlement negotiations on behalf of Lead Plaintiff

and the Class.



                                               SO ORDERED:


Dated         {'J-/.; ~   ,.2019                                ~ l
                 I




                                                  3
